 1   Etan Zaitsu [SBN 287106]
     Attorney at Law
 2
 3   ZAITSU LAW
     331 J Street, Suite 200
 4   Sacramento, CA 95814
     916.542.0270
 5
 6   Attorney for Defendant
     NANCY PHILLIPS”
 7
 8
 9                         IN THE UNITED STATES DISTRICT COURT
10                      FOR THE EASTERN DISTRICT OF CALIFORNIA
11
12   UNITED STATES OF AMERICA,                          Case No.: 2:19-CR-00081 KJM
13                                 Plaintiff,           [PROPOSED] ORDER
14          v.
15   NANCY PHILLIPS,
16                                 Defendant.
17
18
19
20                                       [PROPOSED] ORDER

21          Pursuant to Local Rule 141 (b) and based upon the representation contained in the
22   Defendant’s Request to Seal, IT IS HEREBY ORDERED that the Defendant’s Medical Records
23   in support of Defendant’s Motion for Bail Review and/or Temporary Release at Dkt. 177, shall
24   be SEALED until further order of this Court.
25          It is further ordered that access to the sealed documents shall be limited to the counsel
26   for the Defendant, the U.S. Attorney’s Office, and Pretrial Services.
27          The Court has considered the factors set forth in Oregonian Publishing Co. v. U.S.
28   District Court for the District of Oregon, 920 F .2d 1462 (9th Cir. 1990). The Court finds that,


                                                    1
     [Proposed] Order
 1   for the reasons stated in the defendant’s request, sealing the Defendant’s documents serves a
 2   compelling interest.
 3
 4   DATE: April 29, 2021
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  2
     [Proposed] Order
